DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that applicant’s claim foreign priority to EP 16205870.5 (filed 12/21/16).  It is noted that this document is in German and no translation has been filed.

Information Disclosure Statement
The IDS filed 8/1/19 has been considered and an initialed copy of the PTO-1449 is enclosed.
The information disclosure statement filed 6/25/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references have been considered except for EP 2121008.  The EP document was not found.  An initialed copy of the PTO-1449 is enclosed.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded 
See page 79.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a cancer which expresses CD123 or CXCR5 using the claimed antibody-drug-conjugate (ADC), does not reasonably provide enablement for methods of treating a subject having a cancer which does NOT expresses CD123 of CXCR5 or for the treatment all diseases using the claimed ADC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

 Treatment of cancers which do not express CD123 or CXCR5
It is generally accepted that an antibody must bind its antigen to mediate an effect.  Further, for those antibodies that mediate their effect by cytotoxic mechanisms, the art recognized that the antibody must still attach to the tumor cell by binding its antigen and only then does the Fc domain trigger the immune-mediated effect.  For example, Strome et al., The Oncologist, 2007; 12:1084-95 notes that “[i]n ADCC [antibody-dependent cellular cytotoxicity], an IgG antibody first binds via its antigen-binding site to its target on tumor cells, and then the Fc portion is recognized by specific Fc gamma receptors (FcR) on effector cells.”  Strome, p. 1087 “ADCC”.  
The importance of high levels of antigen expression in obtaining responsiveness to antibody therapy is underscored by clinical studies in breast cancer.  By 2006, the skilled artisan understood that only those patients with tumors overexpressing the HER2 receptor were good candidates for treatment with an anti-HER2 receptor antibody.  For example, Brand et al., Anticancer Res. 2006; 26:463-70, note that "HER2 overexpression is predictive of the effectiveness of treatment by the monoclonal antibody Herceptin® (trastuzumab), which specifically targets the HER2 receptor.”  Brand, p. 466, first paragraph.    

Treatment of all diseases

	Applicant claims the treatment of all hyperproliferative and/or angiogenic disorders. The scope of diseases ranges from cancers to inflammation to arthritis.  The specification enables the treatment of CD123 or CXCR5 expressing cancers using the claimed ADC.  However, this is not sufficient to enable the treatment of all diseases.  First, as stated above, it is generally art accepted that an antibody must bind its antigen to mediate an effect.  Not all diseases express CD123 or CXCR5.  Second, one of skill in the art would find it hard to believe that a single compound can treat any and all diseases.  This is exemplified by Johnson et al, Cancer Treatment Reviews vol. 2 p. 1-31 (1975).  Table 2 of this reference shows that different compounds are used in the treatment of different and the same compound does not treat all the different types of cancers.  Extrapolating this, one of skill in the art would readily believe that one compound cannot treat all diseases.
Thus, in view of the lack of examples which show treatment of all disease and in view of the state of the art, it is the Examiner’s position that one of skill in the art would require undue experimentation to make and/or use the claimed invention. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9-11 are is/are rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Lerchen et al WO 2016/207089 (published 12/29/2016, priority to 6/22/2015) (English equivalent is US 2018/0169256 and the rejection will refer to passages in the US document).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102a1 portion of this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
The reference discloses ADC comprising KSP inhibitor of Formula IIa (page 2) and antibodies, wherein the antibody can be to CXCR5 (para 589) and the use of ADC 




Claim(s) 1-3, 7 and 9-11 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lerchen et al WO 2015/096982 (English equivalent is US 2016/0346402 and the rejection will refer to passages in the US document).
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
The reference discloses ADC comprising KSP inhibitor of Formula IIa (page 10) and antibodies, wherein the antibody can be to CXCR5 (para 706) and the use of ADC in pharmaceutical formulations for the treatment of cancer (para.1061+, summary and . 



Claim(s) 1-3, 7 and 9-11 are is/are rejected under 35 U.S.C. 102a1 or 102a2 as being anticipated by Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 (published 9/28/17, priority to 3/24/16).  The CA document is the English equivalent of the WO document and the rejection will refer to passages in the CA document).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102a1 portion of this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207089 (published 12/29/2016, priority to 6/22/2015) (English equivalent is US 2018/0169256 and the rejection will refer to passages in the US document).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
The reference discloses ADC comprising KSP inhibitor of Formula II (page 2) and antibodies, wherein the antibody can be to CXCR5 (para 589) and the use of ADC in pharmaceutical formulations for the treatment of cacner (para. 780-806, summary and entire reference).  The KSP inhibitor of Formula II reads on the instant KSP inhibitor when R6 and R7 are F (para. 41), R9 is H (para. 47), X1 and X2 are C and X3 is N (para. 15), A is C(=O) (para 38),  R3 is substituted alkyl (para. 39), R2 is H (para 23), R4 is H (para. 28) and R1 is –L-#1 (para 19) (further defined at para 395-398).  Also see para 542 (middle compound) which discloses the KSP inhibitor with the above substitutions, except for in the linker position which is defined as L1 and this compound 
The only difference between the claimed invention and the reference is that the reference does not specifically disclose applicant’s structure of claim 1.
	In view of the clear disclosure of the reference to make ADC comprising KSP inhibitors (with the aforementioned substituents) and anti-CXCR5 antibodies and their use in the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ADC with the expected benefit of treating cancer.




Claim(s) 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2015/096982 (English equivalent is US 2016/0346402 and the rejection will refer to passages in the US document).
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
The reference discloses ADC comprising KSP inhibitor of Formula IIa (page 10) and antibodies, wherein the antibody can be to CXCR5 (para 706) and the use of ADC in pharmaceutical formulations for the treatment of cancer (para.1061+, summary and entire reference).  The KSP inhibitor of Formula II reads on the instant KSP inhibitor 
The only difference between the claimed invention and the reference is that the reference does not specifically disclose applicant’s structure of claim 1.
	In view of the clear disclosure of the reference to make ADC comprising KSP inhibitors (with the aforementioned substituents) and anti-CXCR5 antibodies and their use in the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ADC with the expected benefit of treating cancer.




Claim(s) 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2017/162663 (published 9/28/17, priority to 3/24/16)  or CA 3 018 630 (published 9/28/17, priority to 3/24/16).  The CA document is .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
The reference discloses ADC comprising KSP inhibitor of Formula II (pages 13-16) and antibodies, wherein the antibody can be to CXCR5 (page 65 and 79) and the use of ADC in pharmaceutical formulations for the treatment of cancer (abstract, summary, page 259-279, and entire reference).  The KSP inhibitor of Formula II reads on the instant KSP inhibitor when R6 and R7 are F (page 15), R9 is H (page 15), X1 and X2 are C and X3 is N (page 13), A is C(=O) (page 14),  R3 is OH substituted alkyl (page 14), R2 is H (page 14), R5 is H (page 15) and R1 is –L-#1 (page 13) (further defined at page 93+).  There can be 1-50, preferably 1.2-20 and preferably 2-4 KSP inhibitors per ADC (page 705). 
The only difference between the claimed invention and the reference is that the reference does not specifically disclose applicant’s structure of claim 1.
	In view of the clear disclosure of the reference to make ADC comprising KSP inhibitors (with the aforementioned substituents) and anti-CXCR5 antibodies and their use in the treatment of cancers, it would have been obvious to one of ordinary skill in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 15-18, 20-23, 28, 30-33,  of copending Application No. 15739111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is narrower in that the KSP inhibitor of the ADC (antibody drug conjugate) is limited to a specific structure whereas in the reference application the KSP inhibitor is generic.  With respect to the antibody portion of the ADC, the antibody is more generic in the reference application, whereas it is limited to anti-CXCR5 in the instant application.  Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification of the reference application for the definition of antibody and page 168 of the specification discloses that the antibody can be to CXCR5.  Additionally, this section of the MPEP states “relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below” and “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-3, 7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, 13-14 of US Patent No. 10022453.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is narrower in   In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (col. 178-182), which is the same in the instant application.  Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification of the patent for the definition of antibody and col. 135, line 1 of the specification discloses that the antibody can be to CXCR5.  Additionally, this section of the MPEP states “relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below” and “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.



Claims 1-3, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33, 35-36 and 42-43 of copending Application No. 16087928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is narrower in that the KSP inhibitor of the ADC (antibody drug conjugate) is limited to a specific structure whereas in the reference application the KSP inhibitor is generic.  With respect to the antibody portion of the ADC, the antibody is more generic in the reference application, whereas it is limited to For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-3, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-24, 26, 28-29, 35 and 37-39 of copending Application No. 16472634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is narrower in that the KSP inhibitor of the ADC (antibody drug conjugate) is limited to a specific structure whereas in the reference application the KSP inhibitor is generic.  With respect to the antibody portion of the ADC, the antibody is more generic in the reference application, whereas it is limited to anti-CXCR5 in the instant application.  Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification of the reference application for the definition of antibody and page 73 of the specification discloses that the antibody can be to CXCR5.  Additionally, this section of the MPEP states “relying on For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).
Please note that this rejection only applies to claim 1 and dependent claims as the claims read on antibody drug conjugates (ADC) comprising the compound of claim 1 with anti-CXCR5 antibodies.

Free of art
The specific antibodies of claims 4-6 and 12 are free from the art of record because the prior art neither teaches nor suggests the claimed combination of CDRs.  Additionally, claim 1, as it is directed to KSP inhibitor and the anti-CD123 antibodies of TPP-8987, TPP-9476 and TPP-8988, is also free from the art of record for the same reason.  
Allowable Subject Matter
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Sheela J. Huff/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643

/GARY JONES/Director, Technology Center 1600